PER CURIAM.
ORDER
Avelardo Garcia responds to the court’s order directing him to show cause why his appeal should not be dismissed as untimely-
The Court of Appeals for Veterans Claims entered judgment in this case on July 29, 2010. The court received Garcia’s notice of appeal on October 15, 2010, or 78 days after entry of judgment.
An appeal from the Court of Appeals for Veterans Claims must be received within 60 days of the date of entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1). This filing period is statutory, mandatory, and jurisdictional. See Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007). Garcia’s appeal was not received by the court within the statutory period. Thus, we must dismiss his appeal.
Accordingly,
It Is Ordered That:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs